Citation Nr: 0029140	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to March 
1974, including service in the Republic of Vietnam from 
October 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling.  The veteran appealed as 
to that assigned rating.

During the course of this appeal, in a January 2000 decision, 
the Board determined that the veteran had raised a claim for 
a total disability rating based on unemployability due to 
service-connected disability.  In that decision, the Board 
remanded the PTSD increased rating claim to the RO for 
further development and to consider the veteran's claim for a 
total disability rating based on unemployability due to 
service-connected disability.  In a subsequent statement of 
the case and supplemental statement of the case in June 2000, 
the RO denied the claim for a total rating and continued the 
10 percent rating for the service-connected PTSD.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in a definite industrial 
impairment.

3.  The veteran's service-connected disability, when 
evaluated in association with his educational attainment and 
occupational experience, does not preclude substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.132, 
Diagnostic Code 9411 (1996).

2.  The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For PTSD

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The medical records in this case includes service, private 
and VA records of treatment and examinations.  VA clinical 
records show that the veteran was treated in an alcohol 
dependence treatment program from August to September 1994, 
with a history of delirium tremens, blackouts, and alcohol 
and cocaine abuse.  A diagnosis of PTSD was made by a 
psychologist.  The Axis I diagnoses at discharge were alcohol 
dependence, continuous; cocaine dependence, continuous; 
marijuana dependence, continuous; nicotine dependence, 
continuous, and PTSD.  The Global Assessment of Functioning 
(GAF) score was 45 currently and 60 for the past year.

A VA hospital summary of treatment from November 1994 to May 
1995 contains Axis I diagnoses of PTSD; schizoaffective 
disorder, depressed phase; cocaine dependence; alcohol 
dependence; nicotine dependence; cannabis abuse.  That 
summary noted a GAF score of 40 (current and highest in past 
year).

A determination by the Social Security Administration, dated 
in March 1995, showed a primary diagnosis of affective 
disorder, and a secondary diagnosis of PTSD; and determined 
that the veteran was not disabled.  Supporting documentation 
showed that the veteran had diagnoses of PTSD and alcohol 
abuse, but a solid record of substantially gainful activity 
through 1993; and a determination that the veteran should be 
able to return to substantially gainful activity given his 
solid pre-morbid adjustment and current treatment for PTSD 
and alcohol abuse.  A June 1995 disability determination by 
the Social Security Administration found the veteran to be 
disabled due to PTSD and depression with psychotic features.  
An attached summary showed that the veteran's disabilities 
included an affective disorder, an anxiety related disorder, 
and substance addiction disorders.  

The report of a May 1996 VA psychiatric examination contains 
Axis I diagnoses of PTSD; schizoaffective disorder; alcohol 
and marijuana dependence; and crack abuse or dependence.  The 
examiner stated that the veteran's symptoms were distributed 
as follows: his somewhat chronic depression was related to 
his schizoaffective disorder; his schizoaffective disorder 
was not part of his PTSD; and many of his current symptoms 
were part of his ongoing drug abuse, including violence, 
depression, concentration problems, future foreshortening, 
and some of his estrangement from other people.  The examiner 
estimated that the veteran's GAF score based solely on his 
PTSD symptoms would be about 65.

A VA hospital summary of treatment from August to September 
1996, contains Axis I diagnoses of multiple drug dependency, 
cocaine, crack, continuous; alcohol dependence, sporadic; 
nicotine dependence, continuous; PTSD, chronic, severe; and a 
GAF score of 55 currently, and 65 in the past year.  A VA 
hospital summary of treatment from September to October 1996, 
showed that the veteran had been transferred to the 
domiciliary for continued treatment.  The Axis I diagnoses 
and GAF score remained the same as that in September 1996.

The report of a November 1996 VA psychiatric examination 
stated that it was difficult to be certain of the veteran's 
symptomatology because of his extensive drug abuse.  The Axis 
I diagnoses were PTSD; schizoaffective disorder; alcohol 
dependence; and marijuana dependence and cocaine crack abuse 
"allegedly in remission since August."  The examiner stated 
that the veteran's symptoms were essentially the same as on 
his previous psychiatric examination in May 1996, discussed 
above.

A VA hospital summary of treatment from October to December 
1996 shows that the veteran failed to return from a pass, and 
was discharged irregularly.  The Axis I diagnoses were PTSD; 
alcohol, crack, and cannabis dependence; as well as a 
schizotypal personality disorder.  During that 
hospitalization, a psychiatric consultation in November 1996 
noted that the veteran was superstitious, paranoid, believed 
in telepathy and sixth sense, and had perceptual experiences 
such as ghosts in his house.  The Axis I diagnoses were PTSD, 
chronic, with depression; and alcohol and cocaine abuse.  The 
Axis II diagnosis was schizotypal personality disorder.

The report of a June 1997 private psychiatric examination 
contains provisional diagnoses of PTSD; alcohol dependence, 
episodic; cocaine dependence, in remission; cannabis 
dependence, in remission; and antisocial personality 
disorder.

A VA hospital summary of treatment in July 1997 shows that 
the veteran reported on admission that he and his spouse were 
using alcohol, cocaine, and cannabis; that they spent $8,000 
on drugs; that he experienced auditory and visual 
hallucinations; and that he was irritable, not sleeping well 
and had a diminished appetite.  On addictive disorder 
consultation, the examiner opined that he felt that the 
primary problem was PTSD, not chemical dependency.  The Axis 
I diagnoses were polysubstance abuse; PTSD; and a 
schizoaffective [disorder].  The GAF score was 45.

A July 1997 report of private psychological evaluation 
diagnosed PTSD; episodic alcohol abuse; antisocial 
personality traits; and mild to moderate depression.  The 
reporting psychologist stated that it was not possible to 
separate the veteran's alcoholism and cocaine abuse from his 
other symptoms.

A July 1997 determination by the Social Security 
Administration found the veteran to be disabled due to PTSD 
and anti-social personality disorders.

Most recently, during a May 2000 VA psychiatric examination, 
the veteran reported that he had his first psychiatric 
evaluation in 1971/72 on an outpatient basis for depression 
and anxiety.  Since then, so far, he had had 3 psychiatric 
hospitalizations, and 3 drug and alcohol treatments, but no 
suicidal attempt.  At the present time, he reported that he 
was mostly sad and mad.  He was mad all the time at everybody 
and everything but is not sure why.  He reported that at the 
present time he was not receiving any psychiatric treatment 
or taking medication.  On specific questioning, he reported 
that his appetite was poor, and he had lost about 5 to 6 
pounds in the last 6 months.  He was up at night time but 
slept about 3 to 4 hours during the day time.  He reported 
that he could not sleep at night.  He reported that he spent 
his spare time walking around; his social life included 
watching TV; his pleasure life was non-existent; his sex life 
was poor; and he denied any suicidal ideas or attempts.  

On mental status examination, the veteran was reasonably well 
dressed, well groomed, and sat quietly.  Examination was 
remarkable for significant tangentiality of an evasive 
nature, which made the veteran a poor historian.  His thought 
content was positive for auditory and visual hallucinations, 
but he reported that he did not know the content when asked.  
He also reported having a startled reaction and flashbacks, 
but when asked about content, he reported that he did not 
remember.  His mood was dysphoric, and his affect was 
intermittently flat and irritable.  His insight was poor and 
judgment was impulsive.  With respect to cognitive symptoms 
he was alert.  He was oriented times 3, showed impaired 
concentration (refused Serial 7s), but had intact short term 
memory.  He denied suicidal or homicidal ideas.  The 
examination report contains Axis I diagnoses of (1) 
polysubstance abuse and/or dependence, including alcohol, 
marijuana, cocaine, and nicotine, currently in remission; (2) 
mood disorder secondary to substance abuse; and (3) chronic 
PTSD, possibly mild in nature.  The current GAF was about 65 
to 70, unknown in the last year. 

The examiner concluded that the veteran did meet the criteria 
for PTSD, which the examiner opined was mild in nature, and 
complicated by extensive substance abuse.  The examiner 
opined that it was impossible to specify the extent of the 
veteran's dysfunction in terms of PTSD because of his being a 
very poor historian and because of the extensive history of 
substance abuse.  The examiner commented on certain of the 
veteran's symptoms.  The examiner noted that persistent re-
experience could not be well delineated because of the 
veteran's response of "I don't remember".  Persistent 
avoidance was characterized by his social dysfunction, non-
existence of social life, and isolated lifestyle.  Symptoms 
of paranoia was characterized by disturbance of sleep, 
sleeping in the daytime instead of at night, anger, 
irritability, and impaired concentration.  The examiner noted 
that with respect to impairment in the social and 
occupational life, the veteran was an impaired person because 
since his discharge in 1974, until now, in the last 26 years, 
he had worked only 12 years and apparently had lost a lot of 
jobs due to not getting along with people.  The examiner 
opined that the etiology of this impairment could be 
multifactorial, including PTSD, polysubstance abuse and mood 
disorder secondary to substance abuse.  In an addendum, the 
examiner opined that it was not possible to give a GAF score 
solely for the veteran's PTSD.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including bipolar disorder, as 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
veteran's service-connected PTSD.  However, as the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the Board cannot apply 
the new provisions prior to that date.  In other words, the 
Board must review the evidence dated prior to November 7, 
1996, only in light of the old regulations, but must review 
the evidence submitted after November 7, 1996, under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
evaluation was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation for PTSD 
encompassed definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent disability evaluation for PTSD was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), 
effective from November 7, 1996, a 10 percent evaluation may 
be assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1999).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.

In reviewing the veteran's PTSD, as discussed above, only the 
previous regulatory criteria may be used to evaluate that 
disability for the period prior to November 7, 1996; 
thereafter the veteran's PTSD may be evaluated under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.  As discussed below, in the 
judgment of the Board, the level of disability demonstrated 
supports a finding that the veteran's symptoms of PTSD more 
nearly approximate the criteria required for a 30 percent 
evaluation.  A review of the medical evidence and the 
opinions expressed by the VA psychiatric examiners adequately 
support that finding.  

As discussed above, during his most recent examination in May 
2000, the examination report shows that the veteran's thought 
content was positive for auditory and visual hallucinations; 
and that he reported having startled reaction and flashbacks.  
His mood was dysphoric and his affect was intermittently flat 
and irritable.  His insight was poor, judgment was impulsive, 
and his concentration was impaired.  The record shows that 
the veteran has reported that he has not worked for a number 
of years, since January 1994.  

In terms of the previous regulatory criteria, applicable here 
to both prior and from November 7, 1996, the Board finds that 
the veteran's disability picture reflects a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships; with symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

On the basis of the foregoing, and after assigning the 
benefit of any remaining doubt to the veteran, the Board 
finds that the evidence would reasonably support an increase 
to 30 percent.   

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology which meets 
the schedular criteria for a 50 percent rating under either 
the old or revised regulations.  The evidence does not show 
that the veteran is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Nor since the regulations were 
revised, does the evidence show that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
discussed above; or difficulty in establishing and 
maintaining effective work and social relationships.  

During his most recent VA psychiatric examination in May 
2000, he was alert and oriented, and his short term memory 
was intact.  He denied suicidal or homicidal ideas, and his 
main complaint was that he was mostly sad and mad all of the 
time.  He reported that he was not receiving any psychiatric 
treatment or medication presently.  The Board notes that the 
examiner in May 2000 indicated that the etiology of the 
veteran's impairment could be multifactorial, including PTSD, 
as well as the nonservice-connected polysubstance abuse and 
mood disorder secondary to the substance abuse.  The examiner 
in the May 2000 VA examination was unable to distinguish the 
veteran's GAF associated with PTSD symptoms from the other 
disorders.  However, at that time the overall GAF score was 
found to be 65 to 70, indicating only some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

The Board notes in this regard, that at the time of the most 
recent examination in May 2000, the veteran was currently 
living with his wife.  The examiner in that examination 
opined that the PTSD was mild in nature, complicated by 
extensive substance abuse.  The record does not show any 
evidence reflecting severity on which to base an evaluation 
in excess of 30 percent under either the old or new criteria 
as set out above.

Further, while the veteran was not working, the record 
contains clinical evidence indicating that the veteran's 
symptomatology was also due to nonservice-connected disorders 
and polysubstance abuse problems, which was affecting the 
veteran's industrial impairment.  Further, the veteran was 
married, which indicates some degree of social and industrial 
stability.  

The medical evidence shows that there were some situations 
when  the veteran's GAF scores reflected serious symptoms, 
such as during treatment in July 1997 when a GAF score of 45 
was assigned.  However, the record has generally showed GAF 
scores in recent years reflecting mild to moderate symptoms.  
Again, moreover, the Board notes that in addition to the 
service-connected PTSD, the veteran was diagnosed with other 
disorders, including polysubstance dependence, and mood 
disorder secondary to substance abuse.  In May 2000, the PTSD 
was characterized as possibly mild in nature and the current 
GAF was about 65 to 70, indicating mild symptoms.  Even if 
all the veteran's psychiatric symptomatology is attributed to 
his PTSD, the disorder is not shown to warrant more than a 30 
percent evaluation under either the former or present 
criteria of Diagnostic Code 9411.

Hence, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 30 percent either before or since 
November 7, 1996.  Based upon the foregoing, the Board finds 
that the medical evidence of record reasonably supports a 
finding of an increased evaluation of 30 percent for the 
veteran's service-connected PTSD, but no more.  

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.

II.  Total Rating

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  A claim for a total rating for compensation 
purposes based on a veteran's contention that he is unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities shares the essential 
characteristics of a claim for an increased rating.  See 
Suttmann v. Brown, 5 Vet. App. 127, 128 (1993) and Proscelle, 
2 Vet. App. at 631.  The veteran has presented a well-
grounded claim within the meaning of  38 U.S.C.A. § 5107(a).  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(1998).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities 
(Schedule).  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15.  However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Schedule provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See  38 U.S.C.A. § 1155; 38 C.F.R. § 3.341.  
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities.  See 
38 C.F.R. § 3.341(a);  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, service connection is in effect only for PTSD, 
which pursuant to this decision, is rated as 30 percent 
disabling.  Therefore, it is clear that the veteran does not 
meet the schedular requirements necessary for the assignment 
of a total rating under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 
4.25 (1999).  Since he does not satisfy the percentage 
requirements of 38 C.F.R. § 4.16(a), any entitlement to the 
benefit must be established under 38 C.F.R. § 4.16(b).  The 
issue is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage.").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran claims that impairment due to his service-
connected PTSD has made him unemployable.  He reported in his 
September 1996 application for compensation based on 
unemployability (VA Form 21-8940), that he last worked for a 
trucking company as a dump truck driver from October 1993 to 
January 1994.  He stated that he had left many jobs due to 
his illness.  On the basis of the foregoing, the veteran 
maintains that he is entitled to a total disability 
evaluation for compensation purposes.

The evaluation for the veteran's PTSD has been considered 
above, where it was determined that he was entitled to an 
evaluation of 30 percent.  As discussed in the previous 
section, the veteran's symptomatology due to his service-
connected PTSD has been described most recently in the May 
2000 VA examination report as mild in nature, and complicated 
by extensive substance abuse, which is not service-connected.  
On the basis of the foregoing and the evidence as discussed 
above with respect to the evaluation of the PTSD, the Board 
is unable to conclude that due to service connected 
disability the veteran is precluded from all forms of 
substantially gainful employment consistent with his 
education and employment background.  The Board notes the 
fact that the veteran was born in May 1951 and reportedly 
completed high school and two years of college in 
distributive education.  The Board also notes that the record 
strongly indicates that the veteran's more debilitating 
symptomatology is not primarily due to his service-connected 
PTSD.  

On the contrary, the record shows that the veteran also 
suffers other significant  non-service connected disorders 
and polysubstance dependence disorders for which he has 
undergone treatment along with the PTSD.  While these 
conditions in combination may have contributed significantly 
to the veteran's disability, they are not for consideration 
in determining whether the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  
Therefore, on the basis of the foregoing, the board finds 
that the preponderance of the evidence is against the 
veteran's claim.

Thus, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and a total disability evaluation based on individual 
unemployability claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the finding of 
the Social Security Administration (SSA) that supports the 
veteran's claim that he is disabled.  However, it has been 
resolved in various cases that, while SSA decisions are 
pertinent to the adjudication of a claim for VA benefits, 
they are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991);  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The SSA determination, while 
supporting the veteran's claim to a small extent in that it 
determined that he is disabled, was not shown to be based 
solely on the appellant's service-connected disability.  In 
considering the veteran's entire clinical history, the Board 
is unable to conclude that he is precluded from all forms of 
substantially gainful employment solely because of his 
service-connected disability.  Accordingly, the benefit 
sought on appeal is denied.













ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 30 percent for PTSD, is 
granted.

A total rating for compensation purposes based on individual 
unemployability is denied.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

